DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Bethany Salpietra on 25 April 2022.

The application has been amended as follows: Cancel claims 11 to 21. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant's amendments to Claim 1 have overcome the previously cited prior art Manuel in view of Knolwes and Mischutin of the Non-Final Rejection dated 14 December 2021. Manuel teaches a linear density of at least 30 denier, and thus does not overlap with or anticipate the claimed 1.7 to 10.35 denier (the approximate 2-9 denier of the current specification +/- the 15% which is the approximate amount). As such the claim is now in condition for allowance as no other prior art was found which anticipates the current claims and modification of Manuel, the current closest prior art, to a denier of less than 30 is not supported. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other References Considered
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Primarily it is applicant’s own work which is very related to the current application and which is included for future reference. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876. The examiner can normally be reached M, T, R, F 11:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
Brit E. Anbacht
Examiner
Art Unit 1776



/B.E.A./Examiner, Art Unit 1776